               Case 2:19-mj-00344-MAT Document 7 Filed 07/30/19 Page 1 of 2




 1                                         MAGISTRATE JUDGE MARY ALICE THEILER
 2
 3
 4
                              UNITED STATES DISTRICT COURT
 5
                             WESTERN DISTRICT OF WASHINGTON
 6                                     AT SEATTLE

 7
     UNITED STATES OF AMERICA,                   ) No. MJ19-344.
 8                                               )
                     Plaintiff,                  )
 9                                               )
                v.                               ) NOTICE OF APPEARANCE
10                                               ) OF COUNSEL
     PAIGE A. THOMPSON,                          )
11                                               )
                     Defendant.                  )
12                                               )

13
14          NOTICE IS GIVEN that Mohammad Ali Hamoudi appears as counsel for Paige

15   A. Thompson. It is requested that notice of all filings be served upon the undersigned.

16          DATED this 30th day of July, 2019.

17                                             Respectfully submitted,

18                                             s/ Mohammad Ali Hamoudi
                                               Assistant Federal Public Defender
19                                             Attorney for Paige Thompson
20                                             Office of the Federal Public Defender

21
22
23
24
25
26

                                                                FEDERAL PUBLIC DEFENDER
       NOTICE OF APPEARANCE                                        1601 Fifth Avenue, Suite 700
       (Paige A. Thompson; MJ19-344) - 1                             Seattle, Washington 98101
                                                                                (206) 553-1100
               Case 2:19-mj-00344-MAT Document 7 Filed 07/30/19 Page 2 of 2




 1                                  CERTIFICATE OF SERVICE
 2          I certify that on July 30, 2019, I electronically filed the foregoing document with
 3   the Clerk of the Court using the CM/ECF system, which will send notification of filing
 4   to all registered parties.
 5
                                               s/ Charlotte Ponikvar
 6                                             Paralegal
                                               Office of the Federal Public Defender
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

                                                                FEDERAL PUBLIC DEFENDER
       NOTICE OF APPEARANCE                                        1601 Fifth Avenue, Suite 700
       (Paige A. Thompson; MJ19-344) - 2                             Seattle, Washington 98101
                                                                                (206) 553-1100
